Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacob Eisenberg (the Undersigned Attorney, Reg. No.43,410) on 11/06/2021.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claim 7.
Please replace claims as follows:
LISTING OF CLAIMS 
1. (Cancelled). 
2. (Cancelled). 
3. (Cancelled).
 4. (Currently Amended) A system for real-time draft message previewing operating in between at least a first user operating the first widget and a second user operating a second widget, the system comprising:
 the first widget configured to enable first user content comprising letter and number characters imputable by the first user; 

wherein the second widget comprises a preview field configured to preview the first user content to the second user;
 wherein the first widget is further configured to send the network request to the server every up to 500 milliseconds; and wherein the server is further configured to transmit the network request to the second widget at or after at least every 500 milliseconds[[.]]; wherein the second widget is further configured to display in real-time alphanumeric data inputted by the first user;
 the second widget is configured to receive the network request and display the first user content in real-time; and
 the second widget is configured to display the status of typing when the first widget is actively used by the first user. 
5. (Previously Presented) The system according to claim 4, wherein: the first widget is further configured to communicate with the server over a network connection in real-time; 
the first widget is further arranged on a first user processor and configured to send the network request to the server; and 
the first widget is further configured to send updates to the server about new content typed in by the first user within 500 milliseconds.
 6. (Previously Presented) The system according to claim 4, wherein: the server, the first widget, and the second widget are arranged in a network and configured to communicate with one another over the network. 

8. (Currently Amended) A method for real-time draft message previewing operating in between at least a first user operating a first widget and a second user operating a second widget, the method comprising the steps of: 
configuring the first widget to enable first user content comprising letter and number characters imputable by the first user; configuring a server to receive the first user content in a network request from the first widget and transferring data to the second widget, the data comprising at least the first user content; 
displaying the data on the second widget configured on the processor of the second user;
 updating the content displayed with a time interval of not more than 500 milliseconds;
 wherein the second widget comprises a preview field configured to preview the first user content to the second user; 
wherein the first widget is further configured to send the network request to the server every up to 500 milliseconds; and 
wherein the server is further configured to transmit the network request to the second widget at or after at least every 500 milliseconds[[.]]; 
wherein the second widget is further configured to display in real-time alphanumeric data inputted by the first user; 
the second widget is configured to receive the network request and display the first user content in real-time; and 
the second widget is configured to display the status of typing when the first widget is actively used by the first user. 
9. (Previously Presented) The method according to claim 8, wherein the network request comprises the first user content generated within 500 milliseconds. 
10. (Previously Presented) The method according to claim 9, wherein the first user content comprises a grammatically incomplete message. 
11. (Previously Presented) The method according to claim 10, wherein the first user content comprises alphanumeric text forming at least one of complete and incomplete words. 
12. (Previously Presented) The method according to claim 11, further comprising the steps of: generating the first user content at the first widget; receiving the first user content at the second widget; and wherein the network requests are automatically generated at the first widget. 
13. (Previously Presented) The method according to claim 12, further comprising the steps of displaying the first user content at the second widget. 
14. (Previously Presented) The method according to claim 13, wherein the first user content appears at the second widget in substantially real-time as the first user content is being generated at the first widget. 
15. (Previously Presented) The method according to claim 14, wherein: the server is a chat server; the first user content is directed to at least one of customer service and technical support; and at least one of the first widgets and the second widget comprise at least one of communication window and a preview field.

17. (Previously Presented) The system according to claim 5, wherein: the first widget is further configured to stop sending updates when the first user ends or withdraws typing; and 
the first widget is further configured to initiate sending updates about message preview as soon as the first user starts an unsent message. 
18. (Currently Amended) The system according to claim [[7]]6, wherein: the second widget is further configured to stop displaying the content types when a message is sent or withdrawn; and
 the second widget is further configured to resume display in real-time the alphanumeric data entered by the first user once the user types in new content


Allowable Subject Matter

Claims 4-6 and 8-18 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 9/7/21 and claim 7 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458